Citation Nr: 0218043	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  01-08 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Newark, New Jersey


THE ISSUE


Entitlement to an initial compensable evaluation following 
the grant of service connection for atypical cervical 
strain.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from November 1994 to 
January 1999.

This appeal originates from a September 2000 rating 
decision that granted the veteran's claim for service 
connection for atypical cervical strain and assigned a 
noncompensable evaluation, effective January 15, 1999.  
The appellant was notified of this decision in September 
2000.  He submitted a notice of disagreement with the 
assigned rating in December 2000, and a statement of the 
case was issued in February 2001.  The appellant perfected 
his appeal to the Board of Veterans' Appeals (Board) in 
September 2001.  

Because the appeal involves the initial rating assigned 
following a grant of service connection, the Board has 
characterized the issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.  

2.  Since the January 1999 effective date of the grant of 
service connection, the veteran's service-connected 
atypical cervical strain has been productive of normal to 
slight limitation of motion with pain and weakness.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the 
criteria for a 10 percent evaluation for atypical cervical 
strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Code 5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2002)).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the appeal at this time, as all notification 
and development action needed to render a fair decision 
has been accomplished.

Through the February 2001 statement of the case and the 
September 2002 supplemental statement of the case, the 
veteran has been notified of the law and regulations 
governing entitlement to the benefits he seeks, the 
evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Also, in a letter dated in August 2001, the RO 
specifically informed the veteran of the VCAA and VA's 
duty to assist under the new law.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and 
has been provided ample opportunity to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to 
notify has been met.  

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  In this 
regard, the veteran was afforded VA examinations, the most 
recent of which was conducted in July 2002.  The Board 
notes that the veteran has not identified any existing 
pertinent evidence that is necessary for a fair 
adjudication of the claim for a compensable evaluation for 
atypical cervical strain (the only issue upon which the 
Board is rendering a decision on the merits) that has not 
been obtained.   

Under these circumstances, the Board finds that 
adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claim is ready to be considered on the 
merits.

II.  Background

Service medical records show that in May 1996 the veteran 
sustained a whiplash type of injury when he hit his head 
on scaffolding causing his neck to hyperextend suddenly.  
X-rays showed no evidence of fracture or dislocation.  The 
veteran was given a provisional diagnosis of transient 
numbness/radiculopathy.

On VA general examination in January 2000, the veteran's 
neck was supple without lymphadenopathy, goiter, jugular 
venous distention or carotid bruits.  Range of motion in 
the neck was full without reported pain.  There was no 
tenderness over the cervical vertebrae or paraspinal 
muscles of the neck and upper back.  The veteran was 
diagnosed as having chronic neck pain, possibly due to 
previous injury.

During a VA examination in January 2000, the veteran 
complained of pain in the back of his neck just below the 
occipital area.  He said that the pain was constant, but 
that sometimes he didn't notice it and it was aggravated 
by cold weather.  He also complained of a sensation of 
numbness in the back of his neck area.  Range of motion of 
the cervical spine was 60 degrees of forward flexion, 50 
degrees of extension, 50 degrees of right bending, 50 
degrees of left bending and 85 degrees of rotation to both 
the right and left.  The veteran did not report any pain 
with extremes of motion, but did say that his neck felt 
numb with motion.  The veteran had full painless motion of 
all joints of both upper extremities.  There was no 
weakness throughout the upper extremities from the 
shoulders to the fingers.  Sensation was intact to touch 
throughout both upper extremities and up into his neck.  
The veteran was diagnosed as having atypical cervical 
strain.  The examiner opined that the condition would not 
cause any impairment in function.

In a September 2000 rating decision, the RO granted 
service connection for typical cervical strain and 
assigned a noncompensable evaluation, effective January 
15, 1999.

A March 2001 medical summary letter contains the veteran's 
report of right-sided cervical atrophy and weakness.

In a March 2001 statement, the veteran indicated that he 
was not able to lift any significant weight due to his 
neck.

The veteran complained of limited motion in his neck in 
his substantive appeal filed in September 2001.

On VA orthopedic examination in July 2002, the veteran's 
reported cervical symptoms included daily pain in the back 
of his neck especially when lifting anything over five 
pounds, a sensation of numbness in his tongue and lips, a 
sensation of weakness in his right upper and lower 
extremity and right-sided atrophy.  He also complained of 
right-sided weakness after running and exercises.  He said 
that he was not receiving treatment for this condition.  
On examination the cervical spine had 65 degrees of 
forward flexion, 60 degrees of extension, 35 degrees of 
bending to the right, 30 degrees of bending to the left, 
80 degrees of rotation to the right and 80 degrees of 
rotation to the left.  All motions produced a feeling of 
tension, but no pain.  There was no tenderness about the 
neck.  The examiner was unable to detect any motor 
weakness in the right upper extremity comparing the right 
to the left.  Forearm circumference on the right was equal 
to the left and arm circumference on the right was equal 
to the left.  When testing sensation, the veteran reported 
a feeling of weakness to touch throughout the entire right 
upper extremity.  The examiner gave an impression of 
normal cervical spine, nonorganic symptom of right upper 
extremity weakness, and multiple neurologic symptoms 
unrelated to cervical spine.  He opined that the cervical 
spine condition would not cause any functional impairment.

In an October 2002 statement, the veteran said that his 
neck flared with pain about once a month and usually went 
away after a few days with pain medication.  He said that 
he felt that he should be rated at 10 percent for his 
neck.

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
in the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time 
a disability is service connected.  Where entitlement to 
compensation already has been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, a 10 
percent evaluation is warranted for cervical limitation of 
motion that is slight, a 20 percent evaluation is 
warranted for moderate limitation of motion, and a 30 
percent evaluation is warranted for severe limitation of 
motion. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting 
a higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Limitation of motion findings as they pertain to the 
veteran's cervical spine are found on three post-service 
medical records.  The first record, dated in January 2000, 
is a VA orthopedic examination report showing forward 
flexion to 60 degrees, extension to 50 degrees, right and 
left bending to 50 degrees, and right and left rotation 
each to 85 degrees.  These findings represent normal to 
slight limitation of motion.  A VA general examination 
report, also dated in January 2000, does not contain the 
specific limitation of motion findings, but notes that the 
veteran had full range of motion of the cervical spine 
without reported pain.  The third medical record, another 
VA examination report, is dated in July 2002 and shows 
forward flexion to 65 degrees, extension to 60 degrees, 
right bending to 35 degrees and left bending to 30 
degrees, and right and left rotation each to 80 degrees.  
Like the January 2000 orthopedic examination findings, 
these findings show normal to slight cervical limitation 
of motion.

By strictly adhering to the criteria under Diagnostic Code 
5290 and the above-noted limitation of motion findings, 
the veteran's cervical disability would fall somewhere 
between a noncompensable evaluation for normal limitation 
of motion and a 10 percent evaluation for slight 
limitation of motion of the cervical spine.  However, 
functional loss due to the pain and other factors, to 
include during flare-ups and with repeated use, must also 
be considered when evaluating this disability.  See 
38 C.F.R. § 4.40, 4.45; Deluca,8 Vet. App. at 205-27.  In 
this regard, although all three examiners indicated that 
the veteran's cervical condition would not cause any 
impairment of function, the veteran has consistently 
complained of daily neck pain ever since his inservice 
cervical injury, and he was diagnosed at the VA general 
examination in January 2000 as having chronic neck pain.  
He also complained of right-sided weakness and was 
diagnosed as having a nonorganic symptom of right upper 
extremity weakness.  Such symptoms could conceivably 
result in functional loss (in addition to that shown 
objectively) during flare-ups of pain or with repeated use 
(the possibility of which none of the examiner's appear to 
have squarely addressed).  Accordingly, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that, since the January 1999 effective 
date of the grant of service connection for cervical spine 
disability, the veteran's disability picture has most 
nearly approximated the criteria for a 10 percent 
evaluation under Diagnostic Code 5290-overall slight 
limitation of motion.  See 38 C.F.R. § 4.3.  

However, the Board is unable to conclude that, at any 
point since the effective date of the grant of service 
connection, the veteran's cervical disability has resulted 
in more than overall slight limitation of motion, so as to 
warrant more than a 10 percent rating.  The veteran has 
not complained of any symptoms other than pain and 
weakness; there is no indication that his pain and 
weakness are so disabling as to warrant a higher 
evaluation; and no other symptoms that could impede 
function have otherwise been identified.  More than a 10 
percent evaluation also is not assignable under any other 
potentially applicable diagnostic code, as there is no 
evidence that the cervical disability has resulted in, or 
in disability comparable to, a fracture of the vertebrae 
(Diagnostic Code 5285), ankylosis (Diagnostic Code 5286), 
or intervertebral disc syndrome (Diagnostic Code 5293), 
all diagnostic codes that provide for a higher evaluation.  
Finally, in the absence of evidence that the veteran's 
cervical spine disability has been, at any point since 
January 1999, exceptional or unusual, with such related 
factors as marked interference with employment or repeated 
hospitalization, compliance with the procedures for award 
of an extra-schedular evaluation, under 38 C.F.R. 
§ 3.321(b)(1), is unnecessary.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The 10 percent evaluation represents the greatest 
degree of impairment shown since the effective date of the 
grant of service connection, and there is no basis for 
staged rating.  See Fenderson, 12 Vet. App. at 126.  

For all the foregoing reasons, the criteria for a 10 
percent, but no higher, evaluation for service-connected 
cervical spine disability have been met.  

ORDER

A 10 percent evaluation for atypical cervical strain is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

